Citation Nr: 1004046	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  99-00 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Samuel M. Tomey, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his Mother


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1974 to October 
1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 decision by the 
Department of Veterans Affairs (VA) Jackson, Mississippi 
Regional Office (RO).  The Board previously denied this 
appeal in an April 2007 decision.  That decision was appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  The Court vacated the Board's decision in December 
2008, and remanded the matter to the Board for readjudication 
consistent with its decision.  

The Veteran and his mother testified before a Decision Review 
Officer in an October 2002 hearing.  A transcript of that 
hearing has been associated with the claims file and has been 
considered in this opinion.  


FINDINGS OF FACT

1.  Although isolated headache complaints were recorded in 
service treatment records, a headache condition was not noted 
during service.  

2.  The evidence presented does not demonstrate a continuity 
of symptomatology of headaches since service.

3.  There is no nexus between the Veteran's active duty 
service and his current headaches.


CONCLUSION OF LAW

The Veteran's claimed headaches were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic; continuity is also required 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must 
find medical evidence that the Veteran currently suffers from 
a disability, medical evidence (or, in certain circumstances, 
lay evidence) of an in service incurrence or aggravation of 
that disability, and medical evidence of a nexus between the 
present disability and the disability claimed in service.  
Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 
C.F.R. § 3.303(a)); see also Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  In its December 2008 decision in this case, 
the Court instructed the Board to 

...consider whether a headache condition was noted 
during [the Veteran's] service, whether there is 
sufficient evidence to establish continuous post 
service headaches, and, if the Board finds this 
evidence is present, whether the evidence links 
[the Veteran's] current headaches to his continuous 
postservice headaches.


Under this framework, the Veteran's claim must be denied.  

First, the Board recognizes that the Veteran currently 
suffers from headaches.  A review of the Veteran's VA 
treatment records shows intermittent complaints of and 
treatment for headaches beginning in 1999.  A VA nurse 
practitioner recorded an assessment of chronic headaches in 
June 2000, and a December 2005 VA treatment report reflects a 
diagnosis of "trauma headache with vascular features."

The Board also acknowledges that the Veteran twice complained 
of suffering from a headache while in service.  In March 
1975, the Veteran complained of headaches that made him feel 
weak.  The records do not show a diagnosis of a particular 
problem or what treatment the Veteran received for his 
complaint.  The Veteran again complained of suffering from a 
headache, accompanied by stomach cramps and weakness, as well 
as a burning sensation on urination in early September 1975.  
An examiner stated that the headaches originated in the 
Veteran's frontal sinus lobes.  He diagnosed the Veteran as 
suffering from a cold, and he prescribed Sudafed, aspirin and 
fluids to treat the problem.  

Two days later, the Veteran underwent an examination prior to 
his separation.  The examiner there did not note that the 
Veteran suffered from headaches.  Further, on the Veteran's 
self report of medical history made contemporaneously with 
his examination, he himself did not report "ever" suffering 
from either "frequent or severe" headaches.  

Based on the Veteran's service treatment records, under the 
Caluza/Hickson framework set forth above, the Veteran's claim 
fails because there is no condition in service to which the 
Veteran's current headaches could relate.  The service 
records simply show two isolated headache complaints, and a 
specific denial of any headache condition at service 
separation.  

During the course of his claim, however, the Veteran raised 
the contention that his current headaches were caused by an 
in-service fall from a pole.  No such fall is documented, but 
in any event, in November 2006, a VA doctor provided a 
negative opinion regarding a nexus between current disability 
and an in-service head trauma.  The doctor reviewed the 
Veteran's claims file, including his service treatment 
records and his post-service medical history.  The doctor 
stated that post-traumatic headaches usually begin at the 
time of a head injury or shortly thereafter.  These headaches 
usually subside, but occasionally will persist.  Because he 
found no evidence that the Veteran suffered a head injury 
during his active duty service or for many years thereafter, 
the VA doctor stated that he could not relate the Veteran's 
current headaches to his period of service without resorting 
to mere speculation.  

The Veteran's attorney contends that the December 2005 
(apparently erroneously referred to by the attorney as in 
2006) impression of "trauma headache with vascular 
features" could serve as a nexus opinion.  The Board does 
not find this argument to be compelling, as the statement 
cited by the Veteran and his representative is in the form of 
an impression, not a nexus opinion, and nowhere did the VA 
nurse practitioner state that this current diagnosis was 
related to service.  

The crux of the Veteran's attorney's argument is that, 
because the Veteran informed the nurse practitioner of trauma 
he contends he suffered in service, the impression of trauma 
headaches must logically relate back to this claimed 
incident.  Though the Veteran did relate to the VA nurse 
practitioner that he felt his headaches stemmed from the fact 
that he fell off a pole during service, there is no 
indication in the nurse practitioner's impression that this 
claimed injury is the trauma behind her impression.  It is 
the Veteran and his attorney who make that connection.  The 
VA nurse practitioner never mentioned the Veteran's active 
duty service in her impression.  It is well settled that a 
speculative medical opinion cannot establish an in-service 
medical nexus to service.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999).  The statement in question here does not 
even go so far as to speculate, as the Veteran's active duty 
service in the impression is never mentioned.  If a 
speculative medical opinion is not of probative value, an 
inferential one must be of less.  

Ultimately, even if the Veteran's attorney's argument were 
meritorious, the Board would find the November 2006 negative 
nexus opinion to be more probative.  The VA doctor there 
based his opinion on a comprehensive review of the Veteran's 
service treatment records and medical history, and his 
opinion is supported with commentary.  The December 2005 
nurse practitioner's impression lacks these hallmarks, and 
even if read broadly to be considered a nexus opinion, would 
thus be outweighed by the negative opinion.  

Having established that the Veteran does not meet the 
criteria for service connection under the 38 C.F.R. 
§ 3.303(a) and Caluza/Hickson framework, the Board must still 
determine whether there exists a continuity of symptomatology 
that could negate the need for a formal, medically supported 
nexus opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007) ("An alternative method of establishing the second 
and/or third Caluza element is through a demonstration of 
continuity of symptomatology.")  

Under 38 C.F.R. § 3.303(b), continuity of symptomatology may 
be used to support a claim for service connection.  In such 
instances, the second and third criteria for service 
connection can be satisfied if the Veteran presents: (a) 
evidence that a condition was noted during service or a 
presumptive period; (b) evidence of post-service continuity 
of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  McCormick v. 
Gober, 14 Vet. App. 39, 49-50 (2000) (citing 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997)).

Here again, the Board concedes that the Veteran currently 
suffers from headaches.  However, the only evidence 
supporting a finding of continuity of symptomatology is 
testimony from the Veteran and his mother.  In a November 
1998 statement, the Veteran stated that the Army made him 
schizophrenic and that he suffers from headaches.  In a 
letter from the same month, his mother stated that the 
Veteran's headaches and the voices in his head left him 
unable to live alone.  In the October 2002 hearing, the 
Veteran and his mother both testified regarding his 
schizophrenia and headaches.  This hearing focused more on 
the Veteran's claim for service connection for schizophrenia, 
but the Veteran stated that though he sought treatment for 
headaches while on active duty, his concerns were not taken 
seriously.  The Veteran also stated that his problems all 
related to a fall that he suffered during service.  The 
Veteran's mother recalled treating the Veteran for his 
headaches following service, stating that doctors had told 
her that his headaches were due to his worsening 
schizophrenia.  

In a December 2002 letter, the Veteran's mother described the 
litany of problems that her son suffered from post-service.  
This letter focused more on the physical and psychological 
problems she described the Veteran as suffering from, though 
she did state that she treated the Veteran's headaches with 
aspirin.  She attributed these problems to both the Army not 
examining her son prior to separation and from his not 
receiving adequate care following a fall he sustained in-
service.  In a December 2004 letter, the Veteran's mother 
listed headaches among a litany of ailments that the Veteran 
has suffered from since service separation.  

For the Board to accept lay testimony as evidence, that 
testimony must be both competent and credible.  It is 
axiomatic that "lay testimony is competent . . . to 
establish the presence of observable symptomatolgoy and 'may 
provide sufficient support for a claim of service 
connection.'"  Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007) (emphasis in original) (quoting Layno v. Brown, 6 Vet. 
App. 465, 469 (1994)).  Competency "is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact."  Layno, 6 Vet. App. at 469.  Competent 
testimony is "limited to that which the witness has actually 
observed, and is within the realm of his personal 
knowledge."  Id. at 469-70.  The Court in Savage held that a 
veteran's retrospective assertion of continuous symptoms is 
competent evidence of post-service continuity of 
symptomatology.  Savage, 10 Vet. App. at 496-98.  A Veteran 
is not, however, competent to testify as to the diagnosis, 
causation, and etiology of a particular disease or 
disability.  See Espiritu, 2 Vet. App. at 494-95.

"Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible."  Barr, 21 
Vet. App. at 308 (emphasis in original).  While competency is 
a legal determination, credibility "is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted."  Layno, 6 
Vet. App. at 469 (citing Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991)).  "The Board, as fact finder, is obligated 
to, and fully justified in, determining whether lay evidence 
is credible in and of itself, i.e., because of possible bias, 
conflicting statements," passage of time, or lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336-37 (Fed. Cir. 2006) (a Board finding that 
recollections made 20 years after a veteran's separation from 
service have little probative value is completely within the 
Board's discretion in weighing evidence).  

Here, the Board finds that the Veteran and his mother are 
competent to testify as those aspects of his headaches which 
are readily observable, such as date of onset, frequency, and 
duration.  See generally Pierce v. Principi, 18 Vet. App. 440 
(2004) (lay evidence may can be probative of frequency, 
prolongation, and severity of headaches).  The Veteran and 
his mother are not, however, competent to offer medical 
opinions as to causation and etiology, and their statements 
will not be accepted for such purposes.  See Meyer v. Brown, 
9 Vet. App. 425, 429 (1996); Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu, 2 Vet. App. 492, 494-95 (1992).

Thus, the Board will accept for consideration the Veteran's 
mother's statements that her son suffered from headaches at 
the end of his service and thereafter.  Statements from both 
the Veteran and his mother attributing these headaches to a 
fall he suffered in service will not be considered, as the 
two are not competent to testify as to these matters.

After an exhaustive review of the evidence of record, 
however, the Board does not find the testimony and statements 
of the Veteran and his mother to be credible.  Many factors 
lead the Board to make this determination.  

First, the narratives given by the Veteran and his mother 
have changed over time.  When the Veteran initially filed his 
claim in September 1998, he stated that he suffered from 
blackouts and memory loss that began in 1988, some 13 years 
after service.  In statements he made in November 1998, the 
Veteran did not mention suffering from headaches immediately 
after service, though his mother stated that he was so 
afflicted.  Then, the Veteran mentioned the in-service fall 
as the impetus for his litany of health problems in October 
2002.  From this point forward, both he and his mother have 
attributed his headaches, schizophrenia, and other health 
problems to this alleged in-service fall.  

Other than these assertions, however, there is no evidence 
that the Veteran suffered a fall in service.  A review of the 
Veteran's service treatment records does not show that such 
an event occurred.  The Veteran served on active duty for a 
total of 17 months, and his service treatment records show 
that he sought treatment for a variety of ailments in 9 of 
those months.  At no time did the Veteran state that he fell 
from a pole resulting in injury.  Further, the Veteran did 
not mention this in his September 1975 report of medical 
history he gave before separation.

Following separation, the Veteran did not mention this 
incident to VA for 24 years.  The Veteran sought service 
connection for a back condition and a right foot infection in 
August 1976, and he underwent a VA compensation and pension 
examination in October of that year.  The Veteran did not 
mention this fall in his claim or to his examiner.  Further, 
the Veteran did not mention that he fell from a pole in his 
September 1998 claim or any of his statements that followed.  
The Veteran did not mention this accident until a 1999 VA 
outpatient visit for back and knee pain, which actually only 
referred to a fall, with no further elaboration, and did not 
link any headache complaints to it.  The Veteran's mother 
similarly made no references to this fall prior to the 
October 2002 hearing, though her December 2002 and December 
2004 letters both attributed his health problems to this 
event.  

As the Board can find no evidence that this event occurred, 
the Board determines that any relation of this story has no 
probative value on the claim.  This determination is 
important, as the Veteran's attorney argued that the December 
2005 impression of "trauma headache with vascular features" 
is sufficient to serve as a nexus opinion for the third 
element listed above.  The Board reiterates its earlier 
concerns with the December 2005 opinion, specifically that it 
is an impression and not a nexus opinion and that it does not 
explicitly relate the Veteran's current condition to his 
active duty service.

Given that the Board does not find the account of a fall in 
service to be credible, however, even if the nurse 
practitioner's impression were accepted as a nexus opinion, 
it would carry no weight.  An opinion from a medical 
professional can be discounted if it is based on an 
inaccurate history.  See Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006) ("reliance on a veteran's statement renders 
a medical report incredible only if the Board rejects the 
statements of the veteran"); Reonal v. Brown, 5 Vet. App. 
458, 461 (1993) (stating that the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant that have been rejected by the 
Board); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (noting 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value and does not serve to verify 
the occurrences described).  Thus, even accepting that the 
December 2005 impression is a nexus would not satisfy the 
third prong of the Savage analysis.  

As a second factor weighing against credibility, the Board 
finds the length of time elapsed between the Veteran's active 
duty service and his filing of this claim to be probative of 
a lack of continuity of symptomatology.  In making its 
decision, the Board may consider the length of the period 
following service where the Veteran did not report the 
symptoms being complained of in the present issue.  Maxson v. 
Gober, 230 F.3d 1130, 1133 (Fed. Cir. 2000).  Here, though 
the Veteran separated from the Army in October 1975, the 
earliest post-service record of treatment for or complaints 
of headaches comes in 1999.  He did not mention headaches in 
any VA treatment prior to this date.  The Board finds this 24 
year gap to be at least suggestive of the fact that no 
continuity of symptomatology exists between the Veteran's 
current condition and any headaches he suffered in service.

Further, with regard to evidence of post-service continuity 
of symptomatology, there is no evidence prior to the 
Veteran's initial filing of this claim establishing that the 
Veteran suffered from headaches immediately following his 
active duty service.  The Veteran separated from active duty 
service in October 1975, and filed this claim in September 
1998.  On that claim, the Veteran stated he suffered from 
blackouts and memory loss that began in 1988.  The Veteran 
himself never establishes when his headaches began and how 
long he has been afflicted by them.  Though the Veteran's 
mother stated that such headaches began during service and 
continued immediately after, her first statement on this 
issue comes in November 1998, some 23 years after the Veteran 
left active duty service.  

A final factor weighing against credibility is the complete 
lack of medical records corroborating the Veteran's 
contentions.  Though the Buchanan case stated that the Board 
"cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence," the Federal Circuit stated that the Board may 
still "weigh the absence of contemporaneous medical evidence 
against the lay evidence of record."  Buchanan, 451 F.3d at 
1337.  Here, this lack of medical records is one of a number 
of factors the Board has considered.  

Again, though the Veteran filled out a report of medical 
history in September 1975 only two days after complaining of 
suffering from a headache, the Veteran did not report that he 
suffered from headaches.  The Veteran did not seek service 
connection for headaches in his August 1976 claim.  The 
Veteran underwent a VA compensation and pension examination 
in October 1976, just over a year after his separation.  The 
Veteran complained of back pain and a foot fungus, but made 
no mention of suffering from headaches.  Further, the 
examiner did not observe any psychiatric or personality 
defects in the October 1976 examination.  

Thus, despite the Veteran's mother's contentions that the 
Veteran suffered from headaches and psychiatric problems 
immediately following his active duty service, 
contemporaneous medical records do not support such a 
contention.  

On the whole, the Veteran finds the lay statements of the 
Veteran and his mother not to be credible.  The Board 
recognizes the sincerity of the statements that the Veteran 
and his mother have made, and is sympathetic to their current 
situation.  This sincerity and sympathy, however, do not 
assuage the Board's concerns regarding the credibility of 
their testimony.  As this is the only evidence supporting the 
second and third elements of the Savage continuity of 
symptomatology framework, service connection cannot be 
established through such an analysis.  

In summary, the Board finds that the probative medical 
evidence of record shows no nexus between the Veteran's 
current headaches and any headaches he suffered during active 
duty service.  Further, the Board finds that testimony and 
statements from the Veteran and his mother regarding a 
continuity of symptomatolgy are not credible.  Accordingly, 
the Board concludes that the criteria for service connection 
for headaches have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. 
§§ 3.102, 3.159, 3.303.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

With regard to the duty to notify, the Veteran filed his 
claim in September 1998, prior to the enactment of the VCAA 
and subsequent Court decisions which have shaped VA's 
responsibilities.  Proper notice of what evidence the Veteran 
and VA would obtain was thus not provided to the Veteran 
before the initial unfavorable agency of original 
jurisdiction decision, as is required.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  The Veteran also 
did not receive notice of all five elements of a service 
connection claim, including how VA assigns disability ratings 
and how an effective date is established.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

This error is deemed harmless, however, as the Veteran has 
been provided with numerous opportunities to submit evidence 
and argument in support of his claim and ample time to 
respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  Additionally, the Veteran's claim was 
readjudicated following completion of the notice 
requirements.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006).  The Board thus finds that failure to provide 
earlier notice has not prejudiced the Veteran.  

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO has obtained and associated with the claims file 
the Veteran's service treatment records and the records of 
his post-service VA treatment.  

In his October 2002 hearing, the Veteran alluded to treatment 
that he had received for his headaches during the 25 year 
period between the end of his active duty service and his 
first recorded complaint of suffering from headaches.  To 
this date, however, the Veteran has not submitted these 
records, nor has he provided VA with releases to obtain any 
documents in the care of private providers.  The VA's duty to 
assist is not a one-way street, and a Veteran cannot wait for 
assistance when she has information essential to the 
adjudication of her claim.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Any failure to obtain these records is 
nonprejudicial.

Further, a VA compensation and pension examination is not 
required in this case.  The Board may order an examination 
when the record shows that the Veteran has a current 
disability, indicates that this disability may be associated 
with the Veteran's active service, and does not contain 
sufficient evidence for the Board to make a decision on the 
issue.  38 U.S.C.A. § 5103A(d)(2).  If the record indicates 
that there may be a nexus between the current disability and 
any service related incident, then the Board may order an RO 
to have a claimant examined.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  

In this case, there is no indication that the Veteran's 
headaches could be related to his active duty service.  A 
doctor in a November 2006 VA neurological opinion stated the 
Veteran's current condition is not related to his active duty 
service.  Though the Veteran and his mother's lay statements 
could establish a connection sufficient to trigger an 
examination, the Board has found these statements to lack 
credibility, so they may be rejected.  See McLendon, 20 Vet. 
App. at 84 (testimony found to be not credible may be 
rejected as an indication that a nexus between a current 
disability and any service related incident).  Without such a 
nexus, the Board may consider the medical records already in 
the file without further requiring a VA examination.

The Board notes that the evidence already of record is 
adequate to allow resolution of the appeal.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

Service connection for headaches is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


